Case: 12-10792       Document: 00512271253         Page: 1     Date Filed: 06/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 12, 2013

                                     No. 12-10792                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



RICHARD FRANKLIN,

                                                  Plaintiff - Appellant
v.

BURLINGTON NORTHERN & SANTA FE RAILROAD COMPANY;
BURLINGTON NORTHERN & SANTA FE, INCORPORATED; BERKSHIRE
HATHAWAY INCORPORATED,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                   4:10-CV-618


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The district court entered a final judgment in the instant case on March
22, 2012. Plaintiff Richard Franklin filed a notice of appeal on July 26, 2012,
more than thirty days after the district court’s entry of judgment; it was thus
facially untimely. Fed. R. App. P. 4(a)(1)(A). Franklin tried to file what was
liberally construed as a motion to alter or amend the judgment. This motion

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10792      Document: 00512271253        Page: 2    Date Filed: 06/12/2013



                                    No. 12-10792

would have extended Franklin’s time to file a notice of appeal. Fed. R. App. P.
4(a)(4). However, the district court struck that motion for violation of the local
rules. When Franklin filed it again, the deadline for appeal-extending post-
judgment motions had expired. Fed. R. Civ. P. 59(c). Franklin’s Rule 59(e)
motion therefore did not toll the time for appeal. See Hoffman v. Meckling, 139
F.3d 899, 1998 WL 127864, *1 (5th Cir. Mar. 11, 1998) (unpublished) (where
district court unfiled and struck appellants’ Rule 59(e) motion for violation of
local rules, the motion did not toll the time for appeal, even though the court
later granted motion for leave to refile the motion).
      Franklin seems to argue that the defendants’ April 19, 2012 motion to
enjoin him from seeking employment with BNSF Railway Co.,1 and bringing
further lawsuits against BNSF related to his claims in the instant case without
prior court permission, extended the time for him to file his notice of appeal
because this motion was filed under the same cause number as this case. He
contends that since the district court granted the defendants’ motion to enjoin
on July 6, 2012, his notice of appeal was timely. This argument is meritless
because the defendants’ motion is not one of the six types of motions that can
extend the time to file a notice of appeal. Fed. R. App. P. 4(a)(4). Franklin’s
notice of appeal was not timely filed, and thus we lack jurisdiction over this
appeal as to the final judgment. Moody Nat. Bank of Galveston v. GE Life &
Annuity Assur. Co., 383 F.3d 249, 250 (5th Cir. 2004) (citing Browder v. Dir.,
Dep’t of Corr. of Ill., 434 U.S. 257, 264 (1978)). Franklin’s notice of appeal,
liberally construed, also does not indicate an attempt to appeal the injunction
order. We therefore do not have jurisdiction to review the injunction order.
      This appeal is DISMISSED for lack of jurisdiction. 28 U.S.C. § 1291.



      1
        As defendants note, the correct name for Franklin’s former employer is “BNSF
Railway Co.” BNSF chose to defend the action without forcing Franklin to amend the name.

                                           2